OPINION — AG — SAID COUNTY MAY ELECT NOT TO USE ANY PORTION OF ITS FISCAL YEAR BALANCE OF SAID "20 PERCENT MONIES" IN EXCESS OF ITS SINKING FUND REQUIREMENTS ON SAID MONEYS, AND ELECT TO FORFEIT SUCH PORTION TO THE HIGHWAY COMMISSION BEFORE THE EXPIRATION OF THE 12 MONTH PERIOD. CITE: OPINION NO. 63-313, 47 Ohio St. 1961 22.2 [47-22.2](E), 47 Ohio St. 1963 Supp., 22.2 [47-22.2](E)  (COST FOR RIGHT OF WAY ERRONEOUSLY PAID FROM THE STATE HIGHWAY CONSTRUCTION AND MAINTENANCE FUND RATHER THAN FROM THE COUNTY'S FUND) (HARVEY CODY)